DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   
The following analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50).  See also MPEP 2106.04(a)(2)(II).
	Regarding claim 11:
Step 1: 
Claim 11 meets step 1 requirement as it is directed towards a process, machine, manufacture or composition of matter which is/are statutory subject matter.  In this case, “method/ process” category.  
Step 2A, prong 1 test:
Does the claim recite an abstract idea, law of nature, or natural phenomenon?  Yes, claim 11 as a whole recites the steps of organizing human activity e.g., mental process as explained in details below.
Claims 11 in general is about how doctors, on a daily basis, perform determination and estimation of an organ and disease information, and the before and after images/ surgical videos using a similarity score, and displays thereof. 
The limitation of “determining, …, first organ information and first disease information from the one or more input preoperative images, wherein the first organ information includes at least one of a shape of the organs, a size of the organs, or a location of the organs, and wherein the first disease information includes at least one of a shape of the disease, a location of the disease, a size of the disease, or a stage of the disease”, “calculating,…, a similarity score between the one or more input preoperative images and the surgical videos included in the database, wherein the similarity score is based, at least in part, on a comparison between the first organ information and the first disease information derived from the one or more input preoperative images of the organs and second disease information and second organ information indexed to the surgical videos”, and “selecting, …, one or more of the surgical videos from the database based on the similarity score for display” as drafted, is a process that, under its broadest reasonable interpretation (BRI), covers performance of the limitations in a mental process. That is, nothing in the claim element precludes the processing from being performed as a mental process, and/ or merely using pencil and paper as a human activity. For example, a human brain, is able to make determinations of human organ and the disease thereof which are associated with attributes such as “shape, size, location, or stage (associated with the disease)” utilizing a similarity score/ threshold between said information and the preoperative images/ surgical videos.
Similarly, the limitation of selection one or more of the surgical videos for display which is based on the similarity score, is a process that, under its broadest reasonable interpretation (BRI) covers performance of the limitation by one’s own mental process. For example, displaying surgical video(s) could be done by pointing, or showing an image/ drawing based on similarity score/ threshold.
If a claim limitation, under its broadest reasonable interpretation, covers performance of a mental step which could be performed with pen and paper, then it falls within the “mental steps” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, prong 2 test:
Does the claim recite additional elements that integrate the judicial exception into a practical application? No; as explained below.  
The claim recites generic physical elements –memory, database and a computer/ processor to perform various tasks.  As will be explained below, these various tasks can be performed as mental steps. With respect to the function of “determination…” and “calculation…” the broadest reasonable interpretation (BRI) would have encompassed any forms of functions inclusive of mental process. For example, a human mind can make determination an organ information as well as disease information which includes at least one of a shape, size, location or (stage in the case of the disease) and calculations thereof using a similarity score with preoperative surgical videos/ images. 
With respect to the receiving,…, one or more input preoperative images of organs and disease in a human body” this is mere data gathering which is an insignificant extra solution activity.
With respect to the function of “selection” of surgical video(s) for display, the broadest reasonable interpretation (BRI) would have encompassed any forms of selection inclusive of a manual selection process which doctors normally do on a daily basis. The claim does not preclude manual selection option(s). With respect to “for display”, this is not a practical application as viewing and evaluation of images is practiced in the field of medical imaging by doctors/ clinicians.  By utilizing a generic computer/ processor to facilitate the “determination”, “calculation” and “selection”, it does not add anything that doctors/ practitioners normally do in the medical field.  This is merely a means to facilitate a mental process / and or organizing human activity.  Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. See MPEP 2106.04(a)(2)(II) and 2106. 05(f).
Consequently, the identified additional element taken into consideration individually or in combination of the steps performed fails to amount of significantly more than the abstract idea above.
For the rest of claims 2- 10, 12- 18, and 20- 23 the same physical elements including the processor listed supra further facilitates various steps that amount to nothing more than a mental process/ and or organizing human activity as noted above and therefore are also rejected. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 (and claims 1 and 19) recites “calculating, with the processor, a similarity score between the one or more input preoperative images and the surgical videos included in the database, wherein the similarity score is based, at least in part, on a comparison between the first organ information and the first disease information derived from the one or more input preoperative images of the organs and second disease information and second organ information indexed to the surgical videos”; the first organ and disease information include at least one of “shape, size, location” and “shape, size, location, or stage” (non- numeric attributes), respectively. However, the comparison uses second organ and disease information indexed to the surgical videos (numeric attribute/ values); accordingly, it is unclear how non- numeric and numeric attributes are to be compared. The metes and bounds of the claim is unclear.
Claim 15 (and claim 6) recites “…wherein the one or more different types of the disease includes the disease”; it is unclear what is being recited; how is “a type of a disease” and “a disease” different. For example, flu, measles, HIV, strep throat, COVID-19 are both “types of disease” and the “disease” as well. 
Dependent claims 2- 10, 12- 18 and 20- 23 are rejected by the virtue of dependence from their corresponding indefinite antecedent claims 1, 11 and 19, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9- 12, 16- 19 and 21- 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sevenster et al (US PAP 2017/ 0154156), “Sevenster”.
As per claims 1, 11 and 19, as best understood and in light of the rejections, Sevenster teaches a CRM see for example claim 17; Sevenster teaches “the PACS (picture archiving and communication system) navigator 168 may be invoked when an API action rule detects a condition for which review of past radiology examinations of the subject may be usefully compared with the current radiology examination. For example, if an action rule detects annotation of an SFO (structured finding object corresponding to an organ) having a “temporal” dimension (corresponding to the dimensions/ size of the organ over time) which assume values such as “stable”, “interval increase in size”, or so forth, then the rule may invoke the PACS navigator to query whether the PACS contains any comparable previous radiology examinations (corresponding to comparable medical imaging over time) for the patient—if so, this is reported to the radiologist with a question as to whether the radiologist wishes to review these examinations. If the radiologist so indicates, then the radiology report(s) for these past examinations and/or their images are displayed on the radiology workstation 16 for review (corresponding to the determination and calculations of the images) by the radiologist. In a contemplated more automated (corresponding to computer based system using a  processor) embodiment, an action rule may detect entry of a value for the “spatial” dimension of a tumor (corresponding to the size of a disease) along with an unannotated “temporal” dimension for the tumor (corresponding to the size of a disease over time), and in response may invoke the PACS navigator 168 to automatically query for past examinations and parse the radiology report for the most recent past examination to extract the tumor size, compare it with the value (corresponding to the calculation using a similarity score) entered into the “spatial” dimension of the SFO, and either automatically fill in the “temporal” dimension on the basis of the comparison OR first present the proposed “temporal” dimension value to the radiologist for approval before updating the SFO” see for example [0035]; [0019] discloses “the radiologist operates an anatomy selector 32 to select an anatomical feature, image pixel or the like, in an image 33 displayed on the display component 25 of the radiology workstation 16, and the radiology finding selector 30 identifies the finding as associated with that feature or image location. The radiological finding selector 30 also retrieves an appropriate SFO template from an SFO templates database 34. By way of non-limiting illustrative example, if the radiology reading task calls for identifying a tumor in an organ, the user may indicate that this is the task being performed, and then when the user clicks on an image location using the mouse, trackpad 22, or the like the SFO-based tool selects a tumor finding object template from the SFO templates database 34”.
As per claims 2, 18 and 22, Sevenster teaches the medical imaging device includes one of a computed tomography (CT) scan machine, a magnetic resonance imaging (MRI) machine, ultrasound machine, positron emission tomography (PET) machine, or an X-ray machine see for example [0017].  
As per claims 9, 16 and 21, Sevenster teaches calculating the similarity score includes using metadata including at least one of patient age, patient body mass index, type of disease, patient gender, or patient preexisting conditions (i.e., a particular type of tumor) see for example [0031 and 34].  
As per claim 10, Sevenster teaches the each of the surgical videos in the database has at least one associated preoperative image stored in the database, and wherein the second disease information and the second organ information are derived from the at least one associated preoperative image, and wherein the at least one preoperative image includes at least one of a computed tomography (CT) scan, a magnetic resonance imaging (MRI) scan, ultrasound image, positron emission tomography scan, or an X-ray see for example [0035 and 0017].
As per claims 12 and 23, Sevenster teaches wherein the each of the surgical videos in the database each has at least one associated preoperative image stored in the database, and wherein the second disease information and the second organ information are derived from the at least one associated preoperative image see for example [0035].
As per claims 17, Sevenster teaches calculating the similarity score includes using the first organ information and the first disease information within a region of interest, wherein the region of interest is a volume within the human body see for example [0035]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3- 8, 13- 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sevenster in view of Kanada (US PAP 2018/ 0166167).
As per claims 3, 13 and 20, Sevenster does not teach a machine learning algorithm, and wherein determining the first organ information includes segmenting the one or more input preoperative images of the organs using the machine learning algorithm.  
However, Kanada teaches a machine learning algorithm, and wherein determining the first organ information includes segmenting the one or more input preoperative images of the organs using the machine learning algorithm see for example [104] and the abstract.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Kanada into Sevenster wherein the type of lesion in which each small region is included is specified on the basis of the calculated feature amounts , wherein it is specified that each small region corresponds to any of a normal lung field, the artery, a chest wall, and the mediastinum. For example, a machine learning algorithm such as Adaptive Boosting (AdaBoost) or Deep Learning is used for this specifying. In other words, sets of lesions whose types are fixed and feature amounts thereof, sets of a normal lung field, the artery, a chest wall, and the mediastinum and feature amounts thereof, or the examination images 20 are input in a plurality as sample data so that a relationship between the type and a feature amount is learned, and thus the type corresponding to a calculated feature amount is returned, and therefore in a medical site, a doctor reads an examination image captured by a modality such as an X-ray computed tomography (CT), and creates an image reading report in which a result thereof is summarized. The result described in the image reading report includes findings such as a position, a size, and the type of lesion (a frosted glassy shadow, an infiltrative shadow, emphysema, or the like) present in the examination image, and a disease name, wherein an image reading report is created, a diagnosis support apparatus using a computed-aided diagnosis (CAD) technique is frequency used in order to reduce work time and a burden on a doctor see for example [003 and 104].
As per claims 4 and 14, Kanada teaches a machine learning algorithm, and wherein the machine learning algorithm includes a supervised network (i.e., deep learning) see for example [104] and the definition below.  
Note; the Wikipedia.org defines deep learning as “Deep learning (also known as deep structured learning) is part of a broader family of machine learning methods based on artificial neural networks with representation learning. Learning can be supervised, semi-supervised or unsupervised”.
As per claim 5, Kanada teaches the machine learning algorithm is trained via a triplet loss method for determining the similarity score (i.e., lesion and distance between a feature vector having the feature amounts and similarities thereof) see for example [109- 110].
As per claims 6 and 15, Kanada teaches a machine learning algorithm, wherein the machine learning algorithm includes a plurality of deep learning models, each trained to recognize one or more different types of diseases, and wherein the one or more different types of diseases includes the disease see for example [104]. 
As per claim 7, Kanada teaches removing one or more irrelevant videos in the surgical videos from consideration by the processor prior to the processor selecting the one or more of the surgical videos (i.e., the designation clear button 38 is an operation button for canceling the designated region of interest ROI. In a case where the region designation button 37 is selected with the cursor 36, it is possible to perform a region designation operation of designating any region in the target image 20T of the image display region 31) see for example [0087].
As per claim 8, Kanada broadly teaches the one or more irrelevant videos depict at least one of a different disease, a different gender of patient, a different body shape of patient, a different disease location, or a different age of patient, than a patient shown in the one or more input preoperative images of the organs and the images of the disease (i.e., a region in which data of the entity of the examination image 20 is stored, and is also provided with a region in which accessory information is stored. The accessory information includes patient information such as a patient ID, a patient name, the sex, the age, a height, and a weight of the patient, examination information such as an order ID, a doctor ID, the examination date and time, an examination purpose, an imaging part and orientation, imaging conditions, a radiographer ID, and the type of medical examination, and an image ID for identifying each examination image 20) see for example [0064].
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov